Citation Nr: 1828265	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial rating for coronary artery disease for the period from October 5, 2004 to December 7, 2010, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and St. Louis, Missouri.  Jurisdiction resides with the RO in New Orleans, Louisiana.

In November 2016, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the appeal to obtain VA treatment records associated with the Shreveport VA Medical Center from 2004 to 2011.  While such records were obtained and were uploaded into the claims file, a review of these records shows that the Veteran underwent a stress test on April 10, 2007 but the results of the test do not appear to be associated with the claims file.  To ensure a complete record is before the Board, the results of this stress test should be obtained.

In addition, a November 2013 VA heart examination shows that the Veteran has been unemployed since about 2001 and that he reported that he began receiving Social Security Administration disability benefits in 2005.  Thus far, no attempts have been made to obtain these records which are likely relevant to the appeal.  To the extent there are any outstanding records from this agency, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA Medical Center in Shreveport, Louisiana from 2004 to 2011, to specifically include the results of the April 10, 2007 stress test.

2.  Contact the Social Security Administration and obtain all records associated with any claim for disability benefits.

3.  After the above development has been completed, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




